       Case 1:18-cv-00566-TJM-CFH Document 142 Filed 11/15/19 Page 1 of 1




                                                 November 15, 2019


VIA ECF

Hon. Christian F. Hummel
United States Magistrate Judge
United States District Court
James T. Foley U.S. Courthouse
445 Broadway, Room 441
Albany, New York 12207

         Re:      National Rifle Association of America v. Cuomo, No. 18-cv-00566-TJM-CFH

Dear Judge Hummel:

         My firm represents the National Rifle Association of America (“NRA”). I write to request
a conference to discuss the NRA’s intent to file a motion for leave to amend its complaint to re-
plead its selective enforcement claim. As the Court is aware, Judge McAvoy’s May 9, 2019 Order
dismissed said claim without prejudice to re-pleading. The May 9 Order indicated that the NRA
needed to plead facts demonstrating Defendants had knowledge of comparators whose affinity
insurance programs contained similar purported violations for which Defendants targeted the
NRA. Supportive facts have emerged through discovery and investigative efforts; DFS’s recent
hostilities against yet another NRA-related insurance underwriter, AGIA, also bolster the NRA’s
selective-enforcement claim. The NRA’s proposed Second Amended Complaint will contain those
allegations.

        The NRA conferred with Defendants on November 12 and 14, 2019, and the Defendants
indicated they are opposed to the motion.

       The NRA is available for an in-person or telephonic conference regarding this request at
the Court’s earliest convenience. Thank you for your consideration of this matter.

                                                    Respectfully,




                                                    John Canoni

cc:      All Counsel of Record (via ECF)
4827-8639-7100, v. 2
